339 F.2d 275
Dennis Manaford WHITNEY, Appellant,v.Louie L. WAINWRIGHT, Director of Division of Corrections, State of Florida, Appellee.
No. 21531.
United States Court of Appeals Fifth Circuit.
December 8, 1964.

Richard Kanner, Miami, Fla., for appellant.
Reeves Bowen, Asst. Atty. Gen., James W. Kynes, Atty. Gen., Tallahassee, Fla., for appellee.
Before TUTTLE, Chief Judge, and JONES and ANDERSON,* Circuit Judges.
PER CURIAM:


1
The appellant has been convicted of murder in the courts of Florida and sentenced to death. He sought relief from the sentence by an application for a writ of habeas corpus in the District Court for the Middle District of Florida. This appeal is from an order denying the application. The order of the District Court is free from error and will be affirmed.


2
This appeal was taken by the appellant without the assistance of counsel. Prior to the hearing counsel was obtained. The reasons now urged and the grounds now asserted for reversal have not been presented to the state courts of Florida or to the District Court. In order that further proceedings may be had, should the appellant so desire, the stay of execution heretofore ordered by this Court will be extended for thirty days from the issuance of the judgment and mandate herein.


3
Judgment affirmed; stay of execution extended.



Notes:


*
 Of the Second Circuit, sitting by designation